687 A.2d 961 (1997)
1997 ME 5
James VOGT
v.
Nancy CHURCHILL, et al.
Supreme Judicial Court of Maine.
Submitted on briefs December 20, 1996.
Decided January 7, 1997.
James W. Vogt, pro se.
David L. Herzer, Jr., Mark G. Lavoie, Norman, Hanson & DeTroy, Portland, Thomas R. McKeon, Richardson, Whitman, Large & Badger, Portland, for Defendants.
Before ROBERTS, GLASSMAN, RUDMAN, DANA and LIPEZ, JJ.
PER CURIAM.
[¶ 1] James Vogt appeals from the decision of the Superior Court (Lincoln County, Brodrick, J.) denying his motion for joinder of claims, and from the entry of a summary judgment (Fitzsche, J.) in favor of his ex-wife, Nancy Churchill, and her attorney, Elizabeth Scheffee, after he sued them for defamation. The trial court did not err in finding that the defendants were entitled to an absolute privilege for statements made in the course of a judicial proceeding, Dineen v. Daughan, 381 A.2d 663, 664-65 (Me.1978), *962 and a conditional privilege which was not abused for statements made outside the judicial proceeding, Rippett v. Bemis, 672 A.2d 82, 87 (Me.1996). Further, the court did not abuse its discretion in treating Vogt's motion for a joinder of claims as a motion to amend his complaint and denying the motion as untimely. Smith v. S.A.D. No. 58, 582 A.2d 247, 249 (Me.1990).
[¶ 2] Because Vogt's appeal is frivolous or instituted primarily for the purpose of delay, we impose sanctions pursuant to M.R.Civ.P. 76(f). We order Vogt to pay treble costs to both Churchill and Scheffee, and we further order him to pay each party $1000 towards their attorney fees.
The entry is:
Judgment affirmed. James Vogt ordered to pay treble costs and attorney fees of $1000 to each defendant.
WATHEN, C.J., and CLIFFORD, J., not participating.